DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lavon does not disclose assembly transformations that result in or utilize the same sizes of nonwovens, films, and cores of pant and taped diapers to achieve a simplified process, it is noted that Lavon discloses forming both pant and taped diapers on the same assembly line, as shown in figures 9 and 10. To simplify the assembly process it would have been obvious to one of ordinary skill in the art to utilize the same size nonwovens, films, and cores for the pant and taped diapers, so that the assembly line would not have to be altered or adjusted to accommodate different sizes of materials. Using the same size nonwovens, films, and cores for both the pant and taped diapers allows the same assembly line to be used for both types of diapers without any modification or adjustment being made in order to switch the line from making a pant diaper to a taped diaper, or vice versa. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the topsheet nonwoven, backsheet nonwoven, backsheet film, and core wraps have the same width and length in both the first and second chassis, and the superabsorbent polymer and air felt have the same basis weight and are of the same .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaVon et al. (2011/0247199) in view of Dalal et al. (2008/0107861).
With respect to claim 1, LaVon discloses a method for making an array of taped and pant articles, as shown in figure 8C. The taped article 100T comprises a first chassis 102 and a pair of discrete elastomeric side flaps 104 and 106 in a taped rear waist region 118, as shown in figure 1. The elastomeric side flaps 104 and 106 are joined to side edges 128 and 130 of the first chassis and do not extend longitudinally beyond an end edge 122, as shown in figure 1. The elastomeric side flaps 104 and 106 comprise fasteners 162 and 164 and are not folded along a transverse axis, as shown 
LaVon does not disclose the first and second belts being laterally continuous, but discloses in paragraph [0088] that the pant can be of the configuration disclosed by Dalal. Dalal discloses a pant article having first and second laterally continuous belts joined at side seams to form the pant, as shown in figure 4A. It would have been obvious to one of ordinary skill in the art at the time of invention to make the first and second belts of LaVon laterally continuous, as taught by Dalal, since LaVon discloses that Dalal discloses a configuration for the pant article.
LaVon does not explicitly disclose that the topsheet nonwoven, backsheet nonwoven, backsheet film, and core wraps have the same width and length in both the 
With respect to claim 2, LaVon discloses in figures 9 and 10 that the first and second chassis 102 are made on the same line. 
With respect to claim 3, LaVon discloses in paragraph [0091] that the method includes forming the first and second chassis 102 with an acquisition layer. LaVon does not explicitly disclose that acquisition layer has the same width and length in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is 
With respect to claims 4 and 5, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with inner leg cuff nonwovens and elastics. LaVon does not explicitly disclose that inner leg cuff nonwovens and elastics have the same length in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the inner leg cuff nonwoven and elastic have the same length in both the first and second chassis, to 
With respect to claim 6, LaVon discloses the absorbent core has core wraps, which are considered to be equivalent structures to the claimed “core bags.” LaVon does not explicitly disclose that core bags have the same configuration in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the core bags have the same configuration in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claims 7 and 8, LaVon discloses in paragraph [0147] and shows in figure 22 that the method includes forming the first and second chassis 102 with outer leg cuff nonwovens and elastics. LaVon does not explicitly disclose that outer leg cuff nonwovens and elastics have the same length in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side 
With respect to claim 9, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with outer leg cuff elastics. LaVon does not explicitly disclose that outer leg cuff elastics have the same Left Outer Cuff Distal Edge to Right Outer Cuff Distal Edge distance in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the outer leg cuff elastic have the same Left Outer Cuff Distal Edge to Right Outer Cuff Distal Edge distance in both the first and second chassis, to achieve 
With respect to claim 10, LaVon discloses in figures 16 and 18 that the inner leg cuffs have a folded and unfolded width. LaVon does not explicitly disclose that inner leg cuffs have the same folded and unfolded width in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the inner leg cuffs have the same folded and unfolded width in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 11, LaVon does not explicitly disclose the topsheets of the first and second chassis are the same basis weight. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article 
With respect to claim 12, LaVon does not explicitly disclose the backsheets of the first and second chassis are the same basis weight. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the backsheets are made of the same material and have the same basis weight in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 14, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with outer leg cuff elastics. LaVon does not explicitly disclose that outer leg cuff elastics have the same Left Inner Cuff Distal Edge to Left Outer Cuff Distal Edge distance in both the first 
With respect to claim 15, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with outer leg cuff elastics. LaVon does not explicitly disclose that outer leg cuff elastics have the same Left Inner Cuff Distal Edge to Right Inner Cuff Distal Edge distance in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of 
With respect to claim 16, LaVon discloses in paragraph [0100] that the leg cuff elastics are attached with glue. LaVon does not explicitly disclose the first and second chassis comprise the identical leg cuff elastic glue. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon comprise the compositionally identical leg cuff elastic glue in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 17, LaVon discloses in paragraph [0100] that the backsheet films are joined to the backsheet nonwovens with an adhesive sytrenic hot melt in a slot coat pattern.
With respect to claim 18, LaVon discloses in paragraph [0101] that the cuffs are joined to the topsheets with pressure bonds.
With respect to claim 19, the taped article is capable of being used for newborns, infants, or toddlers, as disclosed in paragraph [0006], and the pant article is capable of being used for adults, as disclosed in paragraph [0051].
With respect to claim 20, LaVon discloses in figure 18 that the inner leg cuffs have a folded configuration. LaVon does not explicitly disclose that inner leg cuffs have the same folded configuration in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the inner leg cuffs have the same folded configuration in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781